Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Francis Daniel Owens, a native and citizen of The Gambia, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal from the immigration judge’s denial of his mo*19tion to reopen immigration proceedings. We have reviewed the record and the Board’s order and find no abuse of discretion. See 8 C.F.R. § 1008.23(b)(3) (2012). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Owens (B.I.A. Dec. 20, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.